Exhibit 10.1


Execution Version


FIRST AMENDMENT TO CREDIT AGREEMENT    


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 22, 2017, by and among GOVERNMENT PROPERTIES INCOME TRUST, a real
estate investment trust organized under the laws of the State of Maryland (the
“Borrower”), each of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of November 21,
2014 (as amended and as in effect immediately prior to the effectiveness of this
Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders, the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:


(a)The Credit Agreement is hereby amended by restating each of the following
definitions in Section 1.1. thereof in its entirety as follows:


“Business Management Agreement” means that certain Second Amended and Restated
Business Management Agreement dated as of June 5, 2015 by and between the
Borrower and RMR.


“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization; (ii) interest expense; (iii) income tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties; and (v) in the case of
Borrower and its Subsidiaries, equity in the earnings (or loss) of
Unconsolidated Affiliates, RMR Managed REITs and RMR Inc. (but only in the case
of any RMR Managed REIT or RMR Inc., if such RMR Managed REIT or RMR Inc. would
be an Unconsolidated Affiliate but for the last sentence of the definition of
that term); plus (b) in the case of the Borrower and its Subsidiaries cash
dividends (other than extraordinary cash dividends or distributions) received by
the Borrower or its Subsidiaries from RMR Managed REITs or RMR Inc. during such
period; plus (c) such Person’s Ownership Share of EBITDA of its Unconsolidated
Affiliates. Straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805 shall be disregarded in the
determination of EBITDA (to the extent such adjustments would otherwise have
been included in the determination of EBITDA). For purposes of this definition,
nonrecurring items shall be deemed to include (x) gains and losses on early
extinguishment of Indebtedness, (y) non-cash severance and other non-cash
restructuring charges and (z) transaction costs of acquisitions not permitted to
be capitalized pursuant to GAAP.


“Property Management Agreement” means that certain Second Amended and Restated
Property Management Agreement dated as of June 5, 2015, as amended to date, by
and between RMR and the Borrower, on behalf of itself and its Subsidiaries.


“RMR” means The RMR Group LLC, together with its successors and permitted
assigns.


“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended: (a)(i)
Property EBITDA determined on a consolidated basis for such fiscal quarter and
which is attributable to the Properties of the Borrower and its Subsidiaries
(excluding Property EBITDA attributable to Properties either acquired or
disposed of during such fiscal quarter) times (ii) 4 and divided by (iii) the
Capitalization Rate; (b) the purchase price paid for any Property acquired
during such fiscal quarter (less any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other similar
arrangements and prior to allocations of property purchase prices pursuant to
FASB ASC 805 and the like); (c) the value of the Borrower’s equity Investments
in RMR Managed REITs as of the end of such fiscal quarter, such value determined
at the lower of cost or Fair Market Value; (d) all Marketable Securities, cash
and cash equivalents; (e) accounts receivable that are not (i) owing in excess
of 90 days (or in the case of an Eligible Tenant that has sought a furloughed
payment and will be compensating the landlord with interest in addition to rent
due and is not subject to any then continuing bankruptcy proceeding or other
proceeding or condition of the types described in Sections 10.1.(e) and
10.1.(f), owing in excess of one year) as of the end of such fiscal quarter, or
(ii) being contested in writing by the obligor in respect thereof (in which case
only such portion being contested shall be excluded from Total Asset Value);
(f) prepaid taxes and operating expenses as of the end of such fiscal quarter;
(g) the book value of all Assets Under Development; (h) the book value of all
other tangible assets (excluding land or other real property) as of the end of
such fiscal quarter; (i) the book value of all Unencumbered Mortgage Notes; (j)
the value of the Borrower’s equity Investments in RMR Inc. as of the end of such
fiscal quarter, such value determined at Fair Market Value and (k) the
Borrower’s Ownership Share of the preceding items (other than those referred to
in clause (c) and (j)) of any Unconsolidated Affiliate of the Borrower. To the
extent that the value of the Borrower’s equity Investments in RMR Managed REITs
would in the aggregate account for more than 25.0% of Total Asset Value, such
excess shall be excluded. To the extent that the value of the Borrower’s equity
Investments in RMR Inc. would in the aggregate account for more than 3.0% of
Total Asset Value, such excess shall be excluded. Notwithstanding the foregoing,
for purposes of determining Total Asset Value at any time, (i) the Borrower may,
in addition to the Properties referred to in the immediately preceding
clause (b), include the purchase price paid for any Property acquired during the
period following the end of the fiscal quarter most recently ended through the
time of such determination (less any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other similar
arrangements and prior to allocations of property purchase prices pursuant to
FASB ASC 805 and the like) and (ii) for purposes of the immediately preceding
clause (d), the amount of Marketable Securities, cash, and cash equivalents
shall be calculated as of such date of determination rather than as of the end
of the fiscal quarter most recently ended.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
Notwithstanding the foregoing, neither RMR Inc. nor any RMR Managed REIT shall
be considered to be an Unconsolidated Affiliate of the Borrower or any of its
Subsidiaries.


“Unencumbered Asset Value” means, at any given time, the sum of: (a)(i) Net
Operating Income from all Unencumbered Assets for the fiscal quarter most
recently ending times (ii) 4 divided by (iii) the Capitalization Rate; (b) the
value of the Equity Interests in RMR Managed REITs owned by the Borrower, such
value determined at the lower of cost or Fair Market Value, so long as such
Equity Interests are not subject to any Liens (other than Permitted Liens of the
types described in clauses (a) through (c), clauses (e) through (i), or clause
(l)(iii) of the definition thereof) or to any Negative Pledge (other than a
Negative Pledge permitted under clause (iii) of Section 9.2.(b)); (c)
unrestricted cash and Cash Equivalents of the Borrower so long as such cash and
Cash Equivalents are not subject to any Liens (other than Permitted Liens of the
types described in clauses (a) through (c), clauses (e) through (i) or clause
(k) of the definition thereof) or to any Negative Pledge (other than a Negative
Pledge permitted under clause (iii) of Section 9.2.(b)); and (d) the value of
the Equity Interests in RMR Inc. owned by the Borrower, such value determined at
Fair Market Value, so long as such Equity Interests are not subject to any Liens
(other than Permitted Liens of the types described in clauses (a) through (c),
clauses (e) through (i), or clause (l)(iii) of the definition thereof) or to any
Negative Pledge (other than a Negative Pledge permitted under clause (iii) of
Section 9.2.(b)). To the extent that Equity Interests of RMR Managed REITs owned
by the Borrower would in the aggregate account for more than 25.0% of
Unencumbered Asset Value, such excess shall be excluded. To the extent that the
value of the Equity Interests of RMR Inc. owned by the Borrower would in the
aggregate account for more than 3.0% of Unencumbered Asset Value, such excess
shall be excluded. To the extent that Properties leased by the Borrower or a
Wholly Owned Subsidiary pursuant to a Ground Lease would, in the aggregate,
account for more than 5.0% of Unencumbered Asset Value, such excess shall be
excluded. With respect to any Unencumbered Asset acquired during such fiscal
quarter, Net Operating Income attributable to such Unencumbered Asset shall be
included in the calculation of Unencumbered Asset Value on a pro forma basis
reasonably acceptable to Administrative Agent. Notwithstanding the foregoing,
for purposes of determining Unencumbered Asset Value at any time, the Borrower
may, in addition to the Net Operating Income referred to in the immediately
preceding clause (a)(i), include the Net Operating Income of any Unencumbered
Asset acquired during the period following the end of the fiscal quarter most
recently ended through such time of determination on a pro forma basis
reasonably acceptable to the Administrative Agent.


“Unencumbered Net Operating Income” or “Unencumbered NOI” means the sum of
(a) Net Operating Income from all Unencumbered Assets for the fiscal quarter
most recently ending and (b) cash dividends received by the Borrower or any of
its Subsidiaries from RMR Managed REITs or RMR Inc. during the fiscal quarter
most recently ending. When determining Unencumbered Net Operating Income: (a)
Net Operating Income attributable to an Unencumbered Asset disposed of during
such fiscal quarter shall be excluded; (b) to the extent Unencumbered NOI
attributable to Canadian Properties would exceed 10% of total Unencumbered NOI,
such excess shall be excluded; and (c) to the extent Unencumbered NOI
attributable to United States Territory Properties would exceed 5% of total
Unencumbered NOI, such excess shall be excluded.


(b)The Credit Agreement is hereby further amended by adding the following
definition in the appropriate alphabetical location in Section 1.1. thereof:
“RMR Inc.” means The RMR Group Inc., a Maryland corporation, together with its
successors and permitted assigns.
(c)The Credit Agreement is hereby further amended by restating Section 9.1.(a)
thereof in its entirety as follows:
(a)    Leverage Ratio. The Borrower shall not permit the ratio of (i) Total
Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then the Borrower shall be deemed to be in compliance
with this subsection (a) so long as (i) the Borrower completed a Material
Acquisition during the fiscal quarter, or the fiscal quarter immediately
preceding the fiscal quarter, in which such ratio first exceeded 0.60 to 1.00,
(ii) such ratio does not exceed 0.60 to 1.00 for a period of more than three
consecutive fiscal quarters immediately following the fiscal quarter in which
such Material Acquisition was completed, (iii) the Borrower has not maintained
compliance with this subsection (a) in reliance on this proviso more than two
times during the term of this Agreement and (iv) such ratio is not greater than
0.65 to 1.00 at any time.
(d)The Credit Agreement is hereby further amended by restating Section 9.1.(d)
thereof in its entirety as follows:
(d)    Unencumbered Leverage Ratio. The Borrower shall not permit the ratio of
(i) Unsecured Indebtedness to (ii) Unencumbered Asset Value, to be greater than
0.60 to 1.00 at any time; provided, however, that if such ratio is greater than
0.60 to 1.00 but is not greater than 0.65 to 1.00, then the Borrower shall be
deemed to be in compliance with this subsection (d) so long as (i) the Borrower
completed a Material Acquisition during the fiscal quarter, or the fiscal
quarter immediately preceding the fiscal quarter, in which such ratio first
exceeded 0.60 to 1.00, (ii) such ratio does not exceed 0.60 to 1.00 for a period
of more than three consecutive fiscal quarters immediately following the fiscal
quarter in which such Material Acquisition was completed, (iii) the Borrower has
not maintained compliance with this subsection (d) in reliance on this proviso
more than two times during the term of this Agreement and (iv) such ratio is not
greater than 0.65 to 1.00 at any time.
(e)The Credit Agreement is hereby further amended by restating Section
9.1.(f)(i) thereof in its entirety as follows:


(i)    Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries (other than RMR Managed REITs and RMR Inc.), such that the
aggregate value of such Investments (determined in a manner consistent with the
definition of Total Asset Value or, if not contemplated under the definition of
Total Asset Value, as determined in accordance with GAAP) exceeds 10.0% of Total
Asset Value at any time;


Section 2. Conditions Precedent. This Amendment shall be effective as of the
date of receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:


(a)    A counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and the Requisite Lenders;


(b)    Evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders in connection with
this Amendment have been paid; and


(c)    Such other documents, instruments and agreements as the Administrative
Agent may reasonably request.


Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.


(b)    Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of Borrower or any other Loan Party,
or any indenture, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which it or any of its respective properties
may be bound; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by the
Borrower or any other Loan Party other than in favor of the Administrative Agent
for its benefit and the benefit of the Lenders and the Issuing Bank.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof or will exist immediately after giving effect to this
Amendment.


Section 5. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full.


Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment is a Loan Document.


Section 7. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all costs and expenses (including attorneys’ fees) incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.


Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 10. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only from the date as of which this Amendment is dated.
The Credit Agreement is hereby ratified and confirmed in all respects. Nothing
in this Amendment shall limit, impair or constitute a waiver of the rights,
powers or remedies available to the Administrative Agent or the Lenders under
the Credit Agreement or any other Loan Document.


Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement
as amended by this Amendment.


[Signatures on Next Page]



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.




GOVERNMENT PROPERTIES INCOME TRUST




By: _ /s/ Mark L. Kleifges _
Name: Mark L. Kleifges
Title: Treasurer & CFO










































































[Signatures Continue on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




WELLS FARGO BANK, NATIONAL ASSOCIATION




By: _ /s/ Sean Armah _
Name: Sean Armah
Title: Director
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




ROYAL BANK OF CANADA




By: _ /s/ Sheena Lee _    
Name: Sheena Lee
Title: Authorized Signatory


















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




PNC BANK, NATIONAL ASSOCIATION




By: _ /s/ John R. Roach Jr. _    
Name: John R. Roach Jr.
Title: Vice President
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




CITIBANK, N.A.




By: _ /s/ John C. Rowland _    
Name: John C. Rowland
Title: Vice President
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




BANK OF AMERICA, N.A.




By: _ /s/ Cheryl Sneor _    
Name: Cheryl Sneor
Title: Vice President
















[Signatures Continued on Next Page]


[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




MIZUHO BANK, LTD.




By: _ /s/ John Davies _    
Name: John Davies
Title: Authorized Signatory
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




COMPASS BANK




By: _ /s/ Keely W. McGee _    
Name: Keely W. McGee
Title: Senior Vice President
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




REGIONS BANK




By: _ /s/ Paul E. Burgan _    
Name: Paul E. Burgan
Title: Vice President
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




SUMITOMO MITSUI BANKING CORPORATION




By: _ /s/ William G. Karl _    
Name: William G. Karl
Title: Executive Officer
















[Signatures Continued on Next Page]


[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




UBS AG, STAMFORD BRANCH, as a Lender




By: _ /s/ Craig Pearson _    
Name: Craig Pearson
Title: Associate Director




By: _ /s/ Houssem Daly _    
Name: Houssem Daly
Title: Associate Director












[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




MORGAN STANLEY BANK, N.A., as a Lender




By: _ /s/ Emanuel Ma _    
Name: Emanuel Ma
Title: Authorized Signatory
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




MORGAN STANLEY SENIOR FUNDING, INC., as a Lender




By: _ /s/ Emanuel Ma _    
Name: Emanuel Ma
Title: Vice President
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




FIRST HAWAIIAN BANK




By: _ /s/ Derek Chang _    
Name: Derek Chang
Title: Vice President
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




FIRST TENNESSEE BANK NATIONAL ASSOCIATION




By: _ /s/ Jean M. Brennan _    
Name: Jean M. Brennan
Title: Senior Vice President
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




ASSOCIATED BANK, NATIONAL ASSOCIATION




By: _ /s/ Michael J. Sedivy _    
Name: Michael J. Sedivy
Title: Senior Vice President
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




BRANCH BANKING AND TRUST COMPANY




By: _ /s/ Mark Edwards _    
Name: Mark Edwards
Title: Senior Vice President
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




COMMERCE BANK & TRUST COMPANY




By: _ /s/ Paula M. Mello _    
Name: Paula M. Mello
Title: Senior Vice President
















[Signatures Continued on Next Page]
[Signature Page to First Amendment to Credit Agreement
with Government Properties Income Trust]




THE BANK OF EAST ASIA LIMITED, NEW YORK BRANCH




By: _ /s/ Kitty Sin _    
Name: Kitty Sin
Title: SVP & Head of Credit


By: _ /s/ Victor Li _    
Name: Victor Li
Title: General Manager



















